DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on January 19, 2021 (“January 2021 Response”).  The January 2021 Response contained, inter alia, claim amendments (“January 2021 Claim Amendments”) and “REMARKS” (“January 2021 Remarks”).
Claims 1-10, 12-18, and 20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 and 12 are drawn to a process, Claims 13-14 are drawn to a machine, and Claims 15-18 and 20 are drawn to an article of manufacture. Thus, Claims 1-10, 12-18, and 20 are drawn to at least one of the statutory categories of invention.
Step 2A - Prong One:
Claim 1 (representative of independent claims 13 and 15) recites/describes the following steps: receiving at least one virtual resource from at least one first client; receiving a virtual resource request message from a second client; obtaining, from the received virtual resource request message, user characteristic information, time information and priorities among the user characteristic information and the time information; obtaining configuration information of each of the received at least one virtual resource; selecting a plurality of virtual resources from the at least one virtual resource, based on the obtained user characteristic information, the obtained time information, and the obtained configuration information; sorting the selected plurality of virtual resources in descending order according to the obtained priorities, wherein the selecting comprises: determining whether a distance between a current location of the second client and a location for using a virtual resource is greater than a second distance threshold, and whether a value of the virtual resource is greater than a preset numerical threshold, and selecting the virtual resource, based on the distance between a current location of the second client and the location for using the virtual resource being determined to be greater than the second distance threshold 
These steps, under its broadest reasonable interpretation, the claims describe or set-forth provision of a virtual resource (such as a coupon, voucher, or discount) based on user characteristic and time information, which amounts to a commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Alternatively, the claims encompass a  human manually (e.g., in their mind, or using paper and pen) matching virtual resources to users based on characteristics and time information (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.
Thus, Claim 1 recites an abstract idea.
Independent claims 13 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas); therefore, these claims recite an abstract idea under the same analysis. Any elements recited in a 
Step 2A - Prong Two:
The claims recite the additional elements/limitations of a server, memory, and processor in Claim 13, and a computer readable storage medium in Claim 15, with associated instructions, as well as the feature of “returning” a message (specifically, “returning, to the second client, a virtual resource response message carrying first ones of the sorted plurality of virtual resources” as recited in Claims 1, 13, and 15).
The requirement to execute the claimed steps/functions using a server, memory, and processor in Claim 13, and a computer readable storage medium in Claim 15, with associated instructions, is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-10, 12, 14, 16-18 and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12, 14, 16-18 and 20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Therefore, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea.
Step 2B:
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using a server, memory, and processor in Claim 13, and a computer readable storage medium in Claim 15, with associated instructions, is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
The determination that receiving data/messages over a network, as in “returning, to the second client, a virtual resource response message carrying first ones of the sorted plurality of virtual resources” as recited in Claims 1, 13, and 15, is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-10, 12, 14, 16-18 and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12, 14, 16-18 and 20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
Therefore, the claims do not amount to significantly more than the abstract idea identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann (US 2013/0204690 A1)(“Liebmann”) in view of Nolan et al. (US 2015/0058136 A1)(“Nolan”).

As to Claims 1, 13, and 15, Liebmann discloses a virtual resource processing method performed by at least one processor (processor 131), the virtual resource processing method, comprising: 
receiving at least one virtual resource (“coupons,” [0123]) from at least one first client (coupon database 256)([0120], step 221, [0123]); 
receiving a virtual resource request message (“the user…send an electronic message,” [0119]) from a second client (mobile device 110)([0119]); 
obtaining, from the received virtual resource request message, user characteristic information (“location information,” [0121]), time information (“time of day,” [0129]) ([0121] and [0129]); 
obtaining configuration information (“instructions,” [0070]) of each of the received at least one virtual resource ([0070]);
selecting a plurality of virtual resources from the at least one virtual resource, based on the obtained user characteristic information, the obtained time information, and the obtained configuration information ([0123] and [0129]);
returning, to the second client, a virtual resource response message carrying first ones of the sorted plurality of virtual resources ([0124]).
Liebmann does not directly disclose
obtaining, from the received virtual resource request message, priorities among the user characteristic information and the time information; and
sorting the selected plurality of virtual resources in descending order according to the obtained priorities,
wherein the selecting comprises:
determining whether a distance between a current location of the second client and a location for using a virtual resource is greater than a second distance threshold, and whether a value of the virtual resource is greater than a preset numerical threshold, and 
selecting the virtual resource, based on the distance between a current location of the second client and the location for using the virtual resource being determined to be greater than the second distance threshold and the value of the virtual resource being determined to be greater than the preset numerical threshold.
Nolan teaches 
obtaining, from a received virtual resource request message, priorities among user characteristic information and time information (“prompting said consumer to rank sub-characteristics of the consumer product which said consumer values most highly;” “prompting said consumer to input an expiration date for the consumer request and one or more pieces of information (this information collectively comprising the "Request Information") from the group consisting of: a subgroup size, a budget, a desired response deadline, and anticipated time of arrival of the subgroup” [0010], [0013], and [0074]); and
sorting the selected plurality of virtual resources in descending order according to the obtained priorities (“Sort Your Deal By…,” Fig.8B),
wherein selecting comprises:
determining whether a distance between a current location of the second client and a location for using a virtual resource is greater than a second distance threshold, and whether a value of the virtual resource is greater than a preset numerical threshold (“check is also done to determine whether or not the  merchants 116 are willing to entertain consumer requests 120 comprising price and/or discount rate values as low or high as those forming the consumer offer 120, as well as geographic proximity limits,” [0118]), and 
selecting the virtual resource, based on the distance between a current location of the second client and the location for using the virtual resource being determined to be greater than the second distance threshold and the value of the virtual resource being determined to be greater than the preset numerical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebmann by the features of Nolan and in particular to include in Liebmann, the features of: obtaining, from the received virtual resource request message, priorities among the user characteristic information and the time information; sorting the selected plurality of virtual resources in descending order according to the obtained priorities, wherein the selecting comprises: determining whether a distance between a current location of the second client and a location for using a virtual resource is greater than a second distance threshold, and whether a value of the virtual resource is greater than a preset numerical threshold, and selecting the virtual resource, based on the distance between a current location of the second client and the location for using the virtual resource being determined to be greater than the second distance threshold and the value of the virtual resource being determined to be greater than the preset numerical threshold, as taught by Nolan.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to “efficiently [means of] comparing rates offered by one merchant to rates offering by a competing merchant in close proximity” ([0004], Nolan).

As to Claim 2, 14, and 16, the Liebmann/Nolan combination discloses as discussed above.
Liebmann further discloses 
presetting, based on any one or any combination of multiple pieces of user characteristic information, multiple pieces of time information and multiple pieces of configuration information, a matching rule for selecting the virtual resource ([0070]-[0071]), wherein 
the virtual resource is selected when any one or any combination of the obtained user characteristic information, the obtained time information and the obtained configuration information of the virtual resource meets the preset matching rule ([0070]-[0071]).

As to Claims 3 and 17, the Liebmann/Nolan combination discloses as discussed above.
Liebmann further discloses 
the user characteristic information comprises the current location of the second client (“location information,” [0121]), and 
the configuration information comprises a value (“monetary value,” [0051]) of the virtual resource, a type (“valid merchant locations,” [0051]) of the virtual resource, and the location (“geographic region,” [0051]) for using the virtual resource ([0051]).

As to Claim 5, the Liebmann/Nolan combination discloses as discussed above.
Liebmann further discloses wherein the user characteristic information comprises the current location of the second client (“location information,” [0121]), and personal attribute information (“client device ID,” [0129]) and historical behavior information of a user (“number of coupons already redeemed;” [0129]), and the configuration information comprises the location 

As to Claim 7, the Liebmann/Nolan combination discloses as discussed above.
Liebmann further discloses wherein the time information is a moment at which a user requests the virtual resource (“time of day,” [0132], [0051]), and the configuration information is a time period for using the virtual resource (“expires: 11 hours,” Fig.15).

As to Claim 8, the Liebmann/Nolan combination discloses as discussed above.
Liebmann further discloses wherein the selectingfurther comprises: selecting the virtual resource, based on the moment being before the time period for using the virtual resource (“expires: 11 hours,” Fig.15); and selecting the virtual resource, based on the moment being within the time period for using the virtual resource (“expires: 11 hours,” Fig.15).

As to Claim 9, the Liebmann/Nolan combination discloses as discussed above.
Liebmann further discloses wherein the user characteristic information comprises the current location (“location information,” [0121]) of the second client and historical behavior information of a user (user probabilities, [0074]-[0082]); the time information is a moment at which the user requests the virtual resource (“time of day,” [0129]), and the configuration information comprises a type of the virtual resource (“valid merchant locations,” [0051]), the location for using the virtual resource (“nearby merchants at which the available coupons may be used,” [0123]), and a time period for using the virtual resource (“expires: 11 hours,” Fig.15).

As to Claim 10, the Liebmann/Nolan combination discloses as discussed above.
Liebmann further discloses wherein the presetting further comprises:
selecting the virtual resource based on the moment at which the virtual resource request message is received being within the time period for using the virtual resource, and the distance between the current location of the second client and the location for using the virtual resource being less than a first distance threshold ([0072] and [0129]); and 
selecting the virtual resource, based on the historical behavior information (“transaction history,” [0112]) of the user indicating that the type of the virtual resource is the same as a type of a virtual resource to be used by the user after the moment ([0112]).

As to Claims 12 and 20, the Liebmann/Nolan combination discloses as discussed above.
Liebmann further discloses wherein the obtaining the user characteristic information comprises: reading the received virtual resource request message when the received virtual resource request message carries the current location of the second client, to obtain the current location of the second client ([0066]); or obtaining an Internet Protocol address of the second client, and determining the current location of the second client based on the obtained Internet Protocol address ([0059]); or obtaining a location of a third client connected to the second client, and determining the current location of the second client based on the obtained location of the third client and a coverage of the third client ([0059]).


Claim 4, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann in view of Nolan and further in view of Starr et al. (US 2006/0223508 A1)(“Starr”).

As to Claims 4 and 18, the Liebmann/Nolan combination discloses as discussed above.
Liebmann further discloses wherein the selecting further comprises: 
selecting the virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being less than a first distance threshold ([0071]).
Liebmann does not directly disclose 
selecting the virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold and the type of the virtual resource being a travel allowance type.
Starr teaches 
selecting the virtual resource (discount 36), based on the distance between the current location of the second client and the location for using the virtual resource being greater than a second distance threshold and the type of the virtual resource being a travel allowance type (C.3, L.64-66 and C.5, L.11-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liebmann/Nolan combination’s selecting by the feature of Starr and in particular to include in the Liebmann/Nolan combination’s selecting, the features of selecting the virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than a second distance threshold and the type of the virtual resource being a travel allowance type, as taught by Starr.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “to entice the wireless customer to travel to the merchant” (Abstract, Starr).

As to Claim 6, the Liebmann/Nolan combination discloses as discussed above.
Liebmann further discloses
the historical behavior information of the user indicating that the user has used the virtual resource for more than a predetermined number of time (“number of times the coupon has been used,” [0071]).
Liebmann does not directly disclose wherein the selecting further comprises: 
selecting the virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold, and the historical behavior information of the user indicating that an article exchange capability of the user is greater than a preset capability threshold; 
selecting the virtual resource based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold; and 
selecting the virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold, and the personal attribute information of the user indicating that a range of motion of the user is greater than the second distance threshold.
Starr teaches
selecting a virtual resource (discount 36) based on a distance between the current location of a client (wireless device 22) and a location (merchant’s physical location) for 
selecting the virtual resource (discount 36), based on a distance between the current location of the client (wireless device 22) and the location (merchant’s physical location) for using the virtual resource being greater than a second distance threshold (C.5, L.14-16 and C.7, L.22-39); 
selecting the virtual resource (discount 36), based on the distance between the current location of the client (wireless device 22) and the location (merchant’s physical location) for using the virtual resource being greater than the second distance threshold (C.5, L.14-16 and C.7, L.22-39), and the personal attribute information of the user indicating that a range of motion of the user is greater than the second distance threshold (C.5, L.35-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liebmann/Nolan combination’s selecting by the feature of Starr and in particular to include in the Liebmann/Nolan combination’s selecting the features of selecting the virtual resource, based on a distance between the current location of the second client and the location for using the virtual resource being greater than a second distance threshold, and the historical behavior information of the user indicating that an article exchange capability of the user is greater than a preset capability threshold; selecting the virtual resource based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold; and selecting the virtual 
A person having ordinary skill in the art would have been motivated to combine these features because it would help “to entice the wireless customer to travel to the merchant” (Abstract, Starr).
Response to Arguments
Applicant's arguments filed in the January 2021 Remarks have been fully considered and addressed below.
On page 14 of the January 2021 Remarks, Applicant argues “the independent claims integrate any alleged exception into a practical application. For example, independent claim 1 now recites "returning, to the second client, a virtual resource response message carrying first ones of the sorted plurality of virtual resources." That is, the returning of the virtual resource response message is the practical application of the sorting of the selected plurality of virtual resources.”  However, as noted in the rejection, the determination that receiving data/messages over a network, as in “returning, to the second client, a virtual resource response message carrying first ones of the sorted plurality of virtual resources” as recited in Claims 1, 13, and 15, is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-
On page 15 of the January 2021 Remarks, Applicant argues “the independent claims are not directed to an abstract idea, at least because they are analogous to the non-abstract claims in Example 42 - Method for Transmission of Notifications When Medical Records Are Updated, which was issued in the latest Subject Matter Eligibility Examples: Abstract Ideas on January 7, 2019. In this example, the sending of medical records is not directed to an abstract idea.”  However, the steps of the claims, under their broadest reasonable interpretation, describe or set-forth provision of a virtual resource (such as a coupon, voucher, or discount) based on user characteristic and time information, which amounts to a commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  They claims do not merely recite sending computerized records.  Therefore, the argument is unpersuasive.
On page 15 of the January 2021 Remarks, Applicant argues “the 2019 Revised Patent Subject Matter Eligibility Guidance expressly states that "[b]ecause revised Step 2A does not evaluate whether an additional element is well-understood, routine, conventional activity, examiners are reminded that a claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101" (emphasis added).”  However, Step 2B does make this evaluation.
On page 15 of the January 2021 Remarks, Applicant argues “the independent claims are not directed to an abstract idea because they provide a technical solution to a technical problem.”  However, narrowing a list by a parameter and sorting data such as coupons does not provide a 
On pages 17-19 of the January 2021 Remarks, Applicant argues that neither Starr nor Liebmann disclose the newly added feature of “determining whether a distance…whether a value…threshold.”  However, newly added reference-Nolan is relied upon for this feature.  Therefore, the argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        May 22, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621